 Case 3:19-cv-01408-HES-JBT Document 5 Filed 01/08/20 Page 1 of 2 PageID 25




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

                                   CASE NO.: 3:19-cv-1408-J-20JBT
JANET HOYT,

         Plaintiff,

VS.

ELITE HOSPITALITY IV, LLC,
d/b/a HOLIDAY INN EXPRESS & SUITES,

         Defendant.

                                 NOTICE OF PENDING SETTLEMENT

         Plaintiff, JANET HOYT ("Plaintiff') and Defendant, ELITE HOSPITALITY IV, LLC,

d/b/a HOLIDAY INN EXPRESS & SUITES ("Defendant"), by and through undersigned counsel,

pursuant to Local Rule 16.4, hereby give notice that Plaintiff and Defendant ("Parties") have

reached an agreement for the resolution of this matter and are in the process of finalizing settlement

documents. The Parties respectfully request that the Court stay all matters and pending deadlines

in this action and grant the Parties thirty (30) days to finalize the settlement documents and file

proper pleadings to close this matter out.

Dated:                1/8/2020

                                                 BY: /s/ Jason S. Weiss
                                                   Jason S. Weiss
                                                   Jason@jswlavvyer.com
                                                   Florida Bar No. 356890
                                                   WEISS LAW GROUP, P.A.
                                                   5531 N. University Drive, Suite 103
                                                   Coral Springs, FL 33067
                                                   Tel: (954) 573-2800
                                                   Fax: (954) 573-2798
                                                   Attorneys for Plaintiff
  Case 3:19-cv-01408-HES-JBT Document 5 Filed 01/08/20 Page 2 of 2 PageID 26




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of January, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which automatically gives

notice to all counsel of record.


                                           BY: /s/ Jason S. Weiss
                                                   Jason S. Weiss
                                                   Jasong swlawyer.com
                                                  Florida Bar No. 356890
